Exhibit 10.1 LETTER TO VICE PRESIDENT AND CHIEF FINANCIAL OFFICER REGARDING NON-RENEWAL OF EMPLOYMENT CONTRACT JeffreyG.Vogelsang 5537 S. Hyde Park Blvd. Chicago, IL60637 (312) 925-9972 August 13, 2007 Mr.R.MichaelMcEntee Chief Financial Officer Fansteel Inc. 570 Lake Cook Road, Suite 200 Deerfield, IL60015 Dear Mr.McEntee: I am writing on behalf of the Board of Directors of Fansteel Inc. in regards to your employment agreement dated January 16, 2004. As per the terms of the Amendment, we are providing you with notice of non-renewal under the automatic renewal provisions. With this notice, your existing employment contract will expire on January 23, 2008. Please feel free to contact myself or any of the Board members if you should have any questions. Sincerely, /s/ JeffreyG.Vogelsang JeffreyG.Vogelsang Board Member, Fansteel Inc.
